Citation Nr: 0412521	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  04-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
October 1948.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota which granted service connection for 
tinnitus and assigned a 10 percent disability rating.

A motion to advance this case on the docket due to the 
appellant's advancing age was granted by the Board in May 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

Issue not on appeal

The record shows that in addition to granting service 
connection for tinnitus, the RO granted service connection 
for bilateral hearing loss in the November 2002 rating 
decision.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with the grant of service 
connection for bilateral hearing loss. Consequently, only the 
issue of an increased rating for tinnitus is presently on 
appeal before the Board.


FINDING OF FACT

The veteran has tinnitus.


CONCLUSION OF LAW

The criteria for a higher disability rating for tinnitus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003); VAOPGCPREC 2-2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
contend, in essence, that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the issue here on appeal.  As 
explained below, the issue to be decided is whether VA 
regulations allow for the assignment of separate disability 
ratings for tinnitus.  The pertinent facts are not in 
dispute.  Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.

Therefore, based on the Court's decision in Manning, the 
Board concludes that the provisions of the VCAA are not 
applicable to this particular matter.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 
16 Vet. App. 129, 132 (2002) [VCAA not applicable "because 
the law as mandated by statute and not the evidence is 
dispositive of the claim"].  See also VAOPGCPREC 2-2004 
[under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of Code 
6260 as interpreted by a precedent opinion of the General 
Counsel that is binding on all Department officials and 
employees].

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2003).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; he indicated in his February 
2004 VA Form 9 that he did not want a Board hearing, and he 
has not requested a hearing before the RO.



Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, by 
and through the arguments of his representative he contends 
that VA regulations permit the assignment of separate 
disability ratings for each ear, citing in particular 
38 C.F.R. § 4.25.  See Statement of Accredited Representation 
in Appealed Case dated March 8, 2004.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran was diagnosed on a VA examination in November 
2002 with tinnitus.  Diagnostic Code 6260 deals specifically 
with tinnitus.  The Board can identify no other diagnostic 
code that is more appropriate, and although the veteran 
disagrees with VA's interpretation of the regulation he has 
not suggested that another diagnostic code should be used.  
Accordingly, the Board concludes that Diagnostic Code 6260 is 
the most appropriate as to this issue and the Board will 
apply it below.

Specific schedular criteria

Effective June 13, 2003, VA issued revised regulations 
amending the portion of the rating schedule dealing with 
diseases of the ear.  The amendment affects Diagnostic Code 
6260 [tinnitus].

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  As explained below, each version of Diagnostic 
Code 6260 provides a maximum rating of 10 percent for 
tinnitus and thus neither is more favorable to the veteran.  

Effective prior to June 12, 2003, Diagnostic Code 6260 
provided a single level of disability: 10% Tinnitus, 
recurrent.  A note to the prior version of Code 6260 provided 
that a separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability: 10% Tinnitus, recurrent.  And 
there are several explanatory Notes to the current version of 
Code 6260, which read as follows:

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

Schedular rating

Under the current schedular criteria, Diagnostic Code 6260 
provides a 10 percent evaluation for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (2003).  Moreover, the award of separate ratings 
for each ear is specifically prohibited under Note (2) of 
Diagnostic Code 6260.  Accordingly, a schedular rating 
greater than 10 percent for the veteran's tinnitus is not 
warranted and not available.

Similarly, the version of Diagnostic Code in effect prior to 
June 13, 2003 provided a 10 percent rating for tinnitus that 
is recurrent.  Notably, that version of the diagnostic code 
does not include a notation specifically prohibiting separate 
ratings for each ear.  However, in a recent precedent 
opinion, VA's General Counsel held that the version of 
Diagnostic Code 6260 in effect prior to June 13, 2003 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  The General Counsel 
held that separate ratings for tinnitus for each ear may not 
be assigned under that version of the diagnostic code.  See 
VAOPGCPREC 2-2003.  VA General Counsel opinions are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2003).

The veteran's representative pointed in his March 2004 
Statement of Accredited Representation in Appealed Case to 
the case of Wanner v. Principi, 17 Vet. App. 4 (2003), in 
which the Court remanded a claim for separate evaluations for 
tinnitus for consideration of 38 C.F.R. § 4.25 (b) [providing 
that "[e]xcept as otherwise provided in this schedule, the 
disabilities arising from a single disease entity [...] are to 
be rated separately as are all other disabling conditions, if 
any"].  The representative acknowledged that in Wanner the 
Court did not decide the issue of whether separate ratings 
could be assigned for tinnitus, but simply remanded the issue 
to the Board for a more thorough discussion of the matter.  
The Board adds that to its knowledge the Court has not 
decided this question, and its current jurisprudence is that 
the Board must provide "reasons and bases" for its decision 
(as it must in all cases) specifically with respect to 
38 C.F.R. § 4.25.  The Board will proceed to do so.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately.  See 38 C.F.R. § 
4.25 (2003).  However, a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, which is contrary 
to the provisions of 38 C.F.R. § 4.14 (2003).

In this case, the current version of Diagnostic Code 6260 
specifically prohibits such separate evaluations, which 
exempts the current version altogether from the reach of 
38 C.F.R. § 4.25 (b), as indicated in the language "[e]xcept 
as otherwise provided in this schedule" found at the outset 
of 38 C.F.R. § 4.25(b).

The former version of the rating schedule did not mention 
separate evaluations for tinnitus one way or the other, 
although a fair reading of the rating criteria would lead to 
the conclusion that 10 percent was the maximum rating 
provided for tinnitus, since no higher rating was mentioned, 
nor was "bilateral" tinnitus.  In fact, VA's practice was 
to assign a maximum rating of 10 percent for tinnitus under 
the former schedular criteria.  Indeed, VA General Counsel 
Opinion VAOPGCPREC 2-2003 specifically stated "The intended 
effect of this action is to codify current standard VA 
practice by stating that recurrent tinnitus will be assigned 
only a single 10-percent evaluation whether it is perceived 
in one ear, both ears, or somewhere in the head."

In any event, separate evaluations for each ear are 
specifically prohibited by VA General Counsel Opinion 
VAOPGCPREC 2-2003, which the Board is bound to follow.  
Accordingly, the Board has considered the applicability of 
38 C.F.R. § 4.25(b) and finds that its provisions are not 
applicable to tinnitus, do not require the Board to award 
separate evaluations for tinnitus in each ear, and the Board 
is in fact prohibited from so doing.

The Board observes that the General Counsel referred to 
medical evidence in support of its position in VAOPGCPREC 2-
2003, to wit:

2. The Merck Manual states that tinnitus is the 
perception of sound in the absence of an acoustic 
stimulus.  "The Merck Manual" 665 (17th ed. 1999). VA 
discussed the nature of tinnitus in a recent notice of 
proposed rulemaking concerning the rating schedule 
provision governing tinnitus, 67 Fed. Reg. 59,033 
(2002), explaining that:

Tinnitus is classified either as subjective tinnitus 
(over 95% of cases) or objective tinnitus.  In 
subjective or "true" tinnitus, the sound is audible only 
to the patient.  In the much rarer objective tinnitus 
(sometimes called extrinsic tinnitus or "pseudo- 
tinnitus"), the sound is audible to other people, 
either simply by listening or with a stethoscope.  
Objective tinnitus commonly has a definite cause that 
generates the sound, such as vascular or muscular 
disorders.  Objective tinnitus may also be due to such 
nonpathologic causes as noise from the temporomandibular 
joints, openings of the eustachian tubes, or repetitive 
muscle contractions.

Accordingly, objective tinnitus is properly evaluated as 
part of the underlying condition causing it.

3. The notice of proposed rulemaking went on to explain 
that:

True (subjective) tinnitus does not originate in the 
inner ear, although damage to the inner ear may be a 
precursor of subjective tinnitus.  It is theorized that 
in true tinnitus the brain creates phantom sensations to 
replace missing inputs from the damaged inner ear, 
similar to the brain's creation of phantom pain in 
amputated limbs (Diseases of the Ear, H. Ludman, and T. 
Wright, 6th ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and perception, 
Neuroscience Research 8:221-2, P. Jasterboff, 1990; and 
Mechanisms of Tinnitus. Allyn and Bacon, 1995, J. Vernon 
and A. Moller (Eds.)).  The Oregon Tinnitus Data Archive 
found in a study of 1630 individuals with tinnitus that 
63% reported tinnitus in both ears and 11% reported it 
as filling the head. (http://www.ohsu.edu/ohrc-otda/95- 
01/data/08.html).  Therefore, in the great majority of 
cases, tinnitus is reported as either bilateral or 
undefined as to side.

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise from 
the brain rather than the ears.  67 Fed. Reg. at 59,033.  
As VA's notice of proposed rulemaking made clear, the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary 
basis for VA's practice, as reflected in the notice of 
proposed rulemaking, of rating tinnitus as a single 
disease entity.

See  VAOPGCPREC 2-2003.

The Board also finds no merit in the representative's 
assertion that the new regulation cannot be applied to this 
case because it was issued after the original date of the 
veteran's claim (filed in September 2002).  It is clear that 
the new regulation cannot be applied earlier than its own 
effective date.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2003); VAOPGCPREC. 3-2000; see also Rhodan v. 
West, 12 Vet. App. 55, 57 (1998), vacated on other grounds by 
251 F.3d 166 (Fed. Cir. 1999).  There is no legal authority 
specifically supporting the proposition that the application 
of a regulation is limited by the date of filing of a claim.  

In support of his assertion, the veteran's representative has 
argued that VA General Counsel's opinion in VAOPGCPREC 7-
2003, which discusses the retroactive application of statutes 
and regulations, moots out the previous opinion in VAOPGCPREC 
2-2003.  The representative specifically cited the portion of 
VAOPGCPREC 7-2003 in which it as stated that if a statue or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  The 
representative argued that in this claim, that is exactly 
what the decision to deny an increased rating above 10 
percent for tinnitus accomplishes.

VA General Counsel effectively addressed the representative's 
argument in VAOPGCPREC 2-2003, wherein it was stated that the 
recent amendment to Diagnostic Code 6260 merely restated the 
law as it previously existed, and that as a result neither 
the prior or amended regulation authorized separate ratings 
for tinnitus.  In other words, VA regulations currently, and 
previously, do not allow for separate ratings for so-called 
"bilateral" tinnitus.  VAOPGCPREC 2-2003 merely explains 
these regulations; it does not alter their effective dates.  
Hence, in the Board's view, the General Counsel's opinion in 
VAOPGCPREC 7-2003 provides no legal basis to undermine 
VAOPGCPREC 2-2003.

Any additional criticisms of VAOPGCPREC 2-2003 found in the 
representative's presentation cannot be entertained by the 
Board.  As noted above, the Board is bound by law to follow 
that opinion. 

The representative's request for additional examination and 
medical opinion to address the veteran's belief that he has 
tinnitus in each ear will not be honored.  As stated above, 
VA's duty to assist does not apply in this case.  Moreover, 
the medical underpinnings of VAOPGCPREC 2-2003 have been 
stated above.  The veteran has not presented or identified 
any medical or other evidence which challenges the medical 
premise of the VAOGC opinion.  Rather, the veteran relies 
mainly on the provisions of 38 C.F.R. § 4.25(b), which as 
explained above, do not provide a legal basis to award 
separate ratings for tinnitus.

In summary, for the reasons stated, the Board concludes that 
by operation of law a disability rating higher than 10 
percent for the veteran's service-connected tinnitus is not 
warranted under either version of the regulations.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



Fenderson considerations 

The veteran has been assigned a 10 percent rating for 
service-connected tinnitus effective September 17, 2002, the 
date of his claim.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
tinnitus has not changed appreciably over the appeal period.  
Based on the record, the Board finds that a 10 percent 
disability rating, which is the maximum rating available, was 
properly assigned for the entire period.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected tinnitus.  The benefit 
sought on appeal is accordingly denied.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b) (2003) [extraschedular rating criteria].  
As noted elsewhere in this decision, his sole contention is 
that VA regulations allow for the assignment of separate 10 
percent ratings for tinnitus.  Accordingly, in the absence of 
the matter being raised by the veteran or adjudicated by the 
RO, the Board will not address the veteran's entitlement to 
an extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the event the veteran believes consideration 
of an extraschedular rating for his tinnitus is in order, he 
may raise this with the RO.



ORDER

A disability rating higher than 10 percent for tinnitus is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



